nov Exhibit SEVERANCE AGREEMENT AGREEMENT effective as of August 22, 2008 between Nalco Company, (the “Company”) and Eric G. Melin (“Executive”). WHEREAS, Executive has been offered employment with the Company, and an opportunity to receive certain equity grants relating to Executive’s commencement of employment with the Company; and WHEREAS, the Company desires to promote the good performance of Executive by offering this Severance Agreement; and WHEREAS, the parties desire to enter into this Severance Agreement; NOW, THEREFORE, in consideration of the premises and mutual covenants herein and for other good and valuable consideration, the parties agree as follows: 1.
